DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 9-11 are subject under examination. 

Allowable Subject Matter
Claims 1, 3-6, 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “checking an integrity of the transmission in each of the two master and slave communication modules on the basis of an extraction of the frame identifier of the two simultaneously exchanged frames according to said at least one predetermined sequencing and by calculating, in each of the two master and slave communication modules, a time period separating two successively received frames and comparing the calculated time period with at least one expected predetermined inter-frame period; and
interrupting any transmission of frames from one of the two master or slave communication modules during an interruption time period greater than said at least one expected inter-frame period, following any communication error detected during checking of the transmission integrity.” in addition to other limitations of claim 1. 

Regarding claim 11, Prior art fails to teach “wherein the first frame and the second frame each comprises a frame identifier, wherein the first frame and the second frame 
wherein any transmission of frames from one of the two master or slave communication
modules is interrupted during an interruption time period greater than said at least
one expected inter-frame period, following any communication error detected during
checking of the transmission integrity.” in addition to other limitations of claim 11. 


Regarding claim 12, Prior art fails to teach the combination of “wherein the slave communication module transmits to the master communication module, on the MISO signal wire, a second frame that encapsulates a second portion of the synchronous data, wherein the first frame and the second frame each comprise a frame identifier, wherein the first frame and the second frame are simultaneously exchanged and checked between the master and slave communication modules according to at least 
wherein an integrity of the transmission in each of the two master and slave communication modules is checked on the basis of an extraction of the frame identifier of the two simultaneously exchanged frames according to said at least one predetermined sequencing and is calculated, in each of the two master and slave communication modules, a time period separating two successively received frames and comparing the calculated time period with at least one expected predetermined inter-frame period; and
wherein any transmission of frames from one of the two master or slave communication
modules is interrupted during an interruption time period greater than said at least
one expected inter-frame period, following any communication error detected during
checking of the transmission integrity.” In addition to other limitations of claim 12.


Claims 3-6, 9, 10 are allowed as being dependent on claim 1. 

The closest prior art, Marshall, 20040059965 teaches aborting the transaction upon receiving the NACK signal. The  NACK signal is interpreted as interruption. However, it doesn’t teach interrupted is during an interruption time period greater than said at least one expected inter-frame period, following any communication error detected during checking of the transmission integrity. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416